This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO, the
 3 DEPARTMENT OF TRANSPORTATION
 4 and MARK MADRID,

 5                  Plaintiffs-Appellees,

 6          vs.                                                                  No. 33,367



 7 PAUL KEITH REYES,

 8                  Defendant-Appellant.



 9 APPEAL FROM THE DISTRICT COURT OF SIERRA COUNTY
10 Edmund H. Kase, III, District Judge

11 Gary K. King, Attorney General
12 Santa Fe, NM

13 for Appellee

14 Paul Keith Reyes, Pro Se
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION
1 HANISEE, Judge.

2   {1}   Summary dismissal was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary dismissal has

4 been filed and the time for doing so has expired.

5   {2}   DISMISSED.

6   {3}   IT IS SO ORDERED.



7                                              _______________________________
8                                              J. MILES HANISEE, Judge


9 WE CONCUR:



10 _________________________________
11 CYNTHIA A. FRY, Judge



12 _________________________________
13 TIMOTHY L. GARCIA, Judge




                                           2